PER CURIAM.
This appeal concerns a final judgment of adoption. The trial court granted the adoption of the minor child over the objection of the child’s mother. The trial court found that the natural mother abandoned the child and that the best interest of the child would be promoted by the adoption. Abandonment must be proved by clear and convincing evidence. See In Re: Adoption of Noble, 349 So.2d 1215 (Fla. 4th DCA 1977); Slomowitz v. Walker, 429 So.2d 797 (Fla. 4th DCA 1983).
We have carefully reviewed the record and conclude that it does not contain clear and convincing evidence that the natural mother abandoned the child. Therefore we reverse the final judgment of adoption and remand this cause with directions for the trial court to institute further proceedings to determine custody.
REVERSED and REMANDED.
DOWNEY and DELL, JJ., and RIVKIND, LEONARD, Associate Judge, concur.